Detailed Action
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shirtum (U.S. Patent No. 5,245,057 hereinafter Shirtum) in view of Chen et al. (U.S. Patent Publication No. 2011/0281254 A1 hereinafter Chen).

Claim 9, Shirtum teaches a storage vessel assembly for storing chemical (figure 6b: vessel shown in figure 6b [“for storing chemical” is considered intended use]), comprising: a storage vessel (figure 6b: vessel shown in 6b); a frame for housing the storage vessel (see annotated figure 6b below: the rectangular shape outlines the frame for housing the storage vessel); a first agitation device disposed in the storage vessel (figure 6b: any impeller shown in 6b), wherein the first agitation device comprises a first impeller coupled to a first shaft (figure 6b: impellers shown in 6b are coupled to individual shafts), and wherein the first impeller is a first distance away from a bottom of the storage vessel (figure 6b: impellers shown in 6b are a distinct distance away from bottom of the vessel); and a second agitation device disposed in the storage vessel (figure 6b: any other impeller shown in 6b), wherein the second agitation device comprises a second impeller coupled to a second shaft (figure 6b: impellers shown in 6b are coupled to individual shafts), and wherein the second impeller is a second distance away from a bottom of the storage vessel (figure 6b: impellers shown in 6b are a distinct distance away from bottom of the vessel). 
Shirtum is silent on a pump configured to circulate a portion of the chemical from a first location of the storage vessel to a second location in the storage vessel.
Chen teaches on a pump configured to circulate a portion of the chemical from a first location of the storage vessel to a second location in the storage vessel (abstract & figure 1: circulation pump 29’s supply and return lines 25 originate and terminate at different locations).
Shirtum and Chen are analogous in the field of industrial size agitating apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the storage vessel of Shirtum with the circulation pump and piping of Chen in order to better engage a heat exchanging mechanism (Chen [0005]).

    PNG
    media_image1.png
    502
    808
    media_image1.png
    Greyscale

Regarding Claim 11, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 9, further comprising a motor coupled to each agitation device (C4 L9-10: “In embodiments with multiple shafts, each stirrer may have an individual shaft and motor”). 
 
Regarding Claim 12, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 9.
Shirtum is silent on wherein the first distance and the second distance each ranges from 3 inches to 25 inches.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the first distance and the second distance each ranges from 3 inches to 25 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 13, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 9. 

Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the first distance and the second distance each ranges from 6 inches to 12 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 14, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 9, wherein the first distance is the same as the second distance (figure 6b: each impeller and impeller shaft are the same length).  

Regarding Claim 15, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 9. 
Shirtum is silent on wherein the first distance is different from the second distance.  
Absent any unexpected results, It would have been obvious to one skilled in the art before the effective filing date to modify the size of the shafts in order to better control agitation throughout the tank since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d  669, 672 (CCPA 1966).

Claims 1, 3, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shirtum (U.S. Patent No. 5,245,057 hereinafter Shirtum) in view of Virtnanen et al. (U.S. Patent Publication No. .

Regarding Claim 1, Shirtum teaches a storage vessel assembly for storing chemical (figure 6b: vessel shown in figure 6b [“for storing chemical” is considered intended use]), comprising: a storage vessel (figure 6b: vessel shown in 6b); a frame for housing the storage vessel (see annotated figure 6b below: the rectangular shape outlines the frame for housing the storage vessel); an agitation device (figure 6b: impellers shown in 6b) disposed in the storage vessel (figure 6b: vessel shown in 6b); a plurality of pipes and a manifold disposed around the exterior of the storage vessel (figure 5: jacket 168 reads on manifold and feed and exit lines 164 and 165 read on plurality of pipes).

    PNG
    media_image1.png
    502
    808
    media_image1.png
    Greyscale

Shirtum is silent on a temperature control system coupled to the storage vessel; and a pump configured to circulate a portion of the chemical from a first location of the storage vessel to a second location in the storage vessel.
Virtanen teaches a temperature control system coupled to the storage vessel (figures 2 and 7: heat exchanger 18 is coupled to vessel 2).
Chen teaches on a pump configured to circulate a portion of the chemical from a first location of the storage vessel to a second location in the storage vessel (abstract & figure 1: circulation pump 29’s supply and return lines 25 originate and terminate at different locations).
Shirtum and Virtanen are analogous in the field of industrial sized agitating reactors. It would have been obvious to one skilled in the art before the effective filing date to modify the interior structure of the vessel of Shirtum with the temperature control system coupled to the storage vessel of Virtanen in order to achieve uniform heat distribution in the process matter with low manufacturing costs (Virtanen [0095]). It would have been obvious to one skilled in the art before the effective filing date to modify the storage vessel of Shirtum with the circulation pump of Chen in order to better engage a heat exchanging mechanism (Chen [0005]).

Regarding Claim 3, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 1, wherein the agitation device comprises an impeller coupled to a shaft (figure 6b: agitation device are impellers coupled to shafts).  

Regarding Claim 4, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 3, further comprising a motor coupled to the shaft (C4 L9-10: “In embodiments with multiple shafts, each stirrer may have an individual shaft and motor”).  

Regarding Claim 6, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 3.
Shirtum is silent on wherein the impeller is located from 6 inches to 12 inches above a bottom of the storage vessel.  


Regarding Claim 8, modified Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 1, wherein Virtanen further teaches the temperature control system further comprises a heat exchanger (figure 7: heat exchanger 18) disposed within the frame (see annotated figure 6b of Shirtum above: the rectangular shape outlines the frame for housing the storage vessel).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shirtum (U.S. Patent No. 5,245,057 hereinafter Shirtum) in view of Virtnanen et al. (U.S. Patent Publication No. 2015/0299636 A1 hereinafter Virtanen) in further view of Chen et al. (U.S. Patent Publication No. 2011/0281254 A1 hereinafter Chen) and Lipson (U.S. Patent No. 4,898,474 hereinafter Lipson).

Regarding Claim 5, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 4, 
Shirtum is silent on the impeller moves up and down during operation.  
Lipson teaches the impeller (figure 2: impeller 4) moves up and down during operation (C2 L32 – 35: “Another object of this invention is to provide a means for lift control … to adjust the impeller height and speed”). 
	Shirtum and Lipson are analogous in the field of industrial sized mixing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the motor support .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shirtum (U.S. Patent No. 5,245,057 hereinafter Shirtum) in view of Virtnanen et al. (U.S. Patent Publication No. 2015/0299636 A1 hereinafter Virtanen) in further view of Chen et al. (U.S. Patent Publication No. 2011/0281254 A1 hereinafter Chen) and Stegemoeller et al. (U.S. Patent Publication No. 2018/0028992 A1 hereinafter Stegemoeller).

Regarding Claim 21, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 1.
Shirtum is silent on wherein the frame is stackable and transportable to move the storage vessel and the chemical to another location.  
Stegemoeller teaches the frame is stackable and transportable to move the storage vessel and the chemical to another location ([0017]: “The disclosed blender unit … support frame may be a mobile unit for easy transportation” is considered a reading on transportable) & ([0025]: “A portable bulk storage system 28 … for storing one or more additional containers 18 of bulk material to be positioned on the support frame 14 … by lifting the container 18 via a hoisting mechanism, such as a forklift …” is considered a reading on stackable).
Shirtum and Stegemoeller are analogous in the field of industrial sized mixing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the exterior of the storage vessel of Shirtum with the support frame of Stegemoeller in order to handle and blend bulk material at satellite locations (Stegemoeller abstract).

Regarding Claim 22, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 21.
Shirtum is silent on wherein the pump is disposed within the frame.
Stegemoeller teaches the pump is disposed within the frame (figure 2: pump 52 is disposed within support frame 14).
It would have been obvious to one skilled in the art before the effective filing date to modify the exterior of the storage vessel of Shirtum with the support frame and pump disposed within the frame of Stegemoeller in order to handle and blend bulk material at satellite locations (Stegemoeller abstract).

Claims 23 – 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shirtum (U.S. Patent No. 5,245,057 hereinafter Shirtum) in view of Chen et al. (U.S. Patent Publication No. 2011/0281254 A1 hereinafter Chen) in further view of Stegemoeller et al. (U.S. Patent Publication No. 2018/0028992 A1 hereinafter Stegemoeller).

Regarding Claim 23, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 9.
Shirtum is silent on wherein the frame is stackable and transportable to move the storage vessel and the chemical to another location.  
Stegemoeller teaches the frame is stackable and transportable to move the storage vessel and the chemical to another location ([0017]: “The disclosed blender unit … support frame may be a mobile unit for easy transportation” is considered a reading on transportable) & ([0025]: “A portable bulk storage system 28 … for storing one or more additional containers 18 of bulk material to be positioned stackable).
Shirtum and Stegemoeller are analogous in the field of industrial sized mixing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the exterior of the storage vessel of Shirtum with the support frame of Stegemoeller in order to handle and blend bulk material at satellite locations (Stegemoeller abstract).

Regarding Claim 24, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 23.
Shirtum is silent on wherein the pump is disposed within the frame.
Stegemoeller teaches the pump is disposed within the frame (figure 2: pump 52 is disposed within support frame 14).
It would have been obvious to one skilled in the art before the effective filing date to modify the exterior of the storage vessel of Shirtum with the support frame and pump disposed within the frame of Stegemoeller in order to handle and blend bulk material at satellite locations (Stegemoeller abstract).

Regarding Claim 25, modified Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 24, further comprising a temperature control system (figure 5: jacket 168 and feed and exit lines 164 and 165 read on temperature control system), having: a heat exchanger disposed within the frame (Stegemoeller teaches a frame surrounding the exterior of the storage vessel which would also surround the jacket 168 and feed and exit lines 164 and 165); a plurality of pipes disposed around the exterior of the storage vessel and coupled to the heat exchanger; and a manifold in fluid communication with the plurality of pipes (figure 5: jacket 168 reads on manifold and heat exchanger simultaneously & feed and exit lines 164 and 165 read on plurality of pipes).

Regarding Claim 27, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 23.
Shirtum is silent on the frame, storage vessel, and the chemical are transported on a trailer.
Stegemoeller teaches the frame, storage vessel, and the chemical are transported on a trailer ([0028]: “This mobile blender unit 12 may be constructed in a trailer configuration”).
It would have been obvious to one skilled in the art before the effective filing date to modify the exterior of the storage vessel of Shirtum with the frame, storage vessel, and the chemical are transported on a trailer of Stegemoeller in order to enhance unit mobility for land-based operations (Stegemoeller [0028]).

Regarding Claim 28, modified Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 23, wherein Stegemoeller further teaches the frame comprises a cuboid shape (figure 2: support frame 14 comes in cuboid shaped sections with each container 18 having its own cuboid shaped frame).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shirtum (U.S. Patent No. 5,245,057 hereinafter Shirtum) in view of Chen et al. (U.S. Patent Publication No. 2011/0281254 A1 hereinafter Chen) in further view of Stegemoeller et al. (U.S. Patent Publication No. 2018/0028992 A1 hereinafter Stegemoeller) and Virtnanen et al. (U.S. Patent Publication No. 2015/0299636 A1 hereinafter Virtanen).

Claim 26, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 23, wherein the storage vessel comprises a cylinder shaped body (figure 6b: vessel shown in figure 6b is cylinder shaped).
Shirtum is silent on the storage vessel is manufactured by rolling a sheet of stainless steel.
Virtanen teaches on the storage vessel is manufactured of stainless steel ([0041]: “The vessel 2 and its modules … the material is steel EN 1.4436 or corresponding material”). 
It would have been obvious to one skilled in the art before the effective filing date to modify the material of construction of the vessel of Shirtum with the stainless steel construction of Virtanen to enhance corrosion resistance during use. The method of forming the device is not germane to the issue of patentability of the device itself in an apparatus claim. Therefore, this limitation has not been given patentable weight.

Response to Amendment
	Per applicant’s amendments to the claims (regarding “controller” and “fill measurement device”), filed 11 October 2021, the 112a and 112b rejections for Claims 1 – 8 and 10 are withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774